Case: 11-40034     Document: 00511671759         Page: 1     Date Filed: 11/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2011
                                     No. 11-40034
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LEONDRUS MCBRIDE, JR.,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:99-CV-529
                             USDC No. 1:96-CR-101-1


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        Leondrus McBride, Jr., federal prisoner # 04496-078, requests a certificate
of appealability (COA) to appeal the denial of two motions, filed pursuant to
Federal Rule of Civil Procedure 60(b), in which he sought to vacate a judgment
denying 28 U.S.C. § 2255 relief. A COA is required because the denial of Rule
60(b) relief was “the final order in a proceeding under section 2255.” 28 U.S.C.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40034    Document: 00511671759      Page: 2   Date Filed: 11/21/2011

                                  No. 11-40034

§ 2253(c)(1)(B); see Ochoa Canales v. Quarterman, 507 F.3d 884, 888 (5th Cir.
2007).
      McBride argues that reasonable jurists could debate the denial of his Rule
60(b) motions because in the initial § 2255 proceeding the district court did not
address a claim that his trial attorney was ineffective for failing to challenge an
allegedly invalid warrant and it failed to rule on two motions for production of
grand jury transcripts. The district court denied the motions as unauthorized
successive § 2255 motions. We agree that the motions were unauthorized
successive petitions such that the district court lacked jurisdiction to consider
them. We dismiss his appeal for lack of jurisdiction. United States v. Key, 205
F.3d 773 (5th Cir. 2000).
      McBride also moves to vacate the district court’s denial of § 2255 relief on
the ground that the judgment lacks finality because it did not resolve all pending
motions. That motion is denied.
      APPEAL DISMISSED; MOTION TO VACATE DENIED.




                                        2